Title: From Thomas Jefferson to Joel Yancey, 14 October 1820
From: Jefferson, Thomas
To: Yancey, Joel


Dear Sir
Monticello
Oct. 14. 20.
We should have been now about setting off for Poplar Forest, but for the accident of 3 of my carriage horses being recently taken with the disease called the sore tongue. I am told that the cure of this will require 10. days and will leave them so emaciated as to require time to make them able to take the road. the time of my setting out depends therefore on this uncertainty. mrs Randolph will accompany me. John Hemings & his people will go about the same time. I will thank you to procure a couple of barrels of fine family flour. I am in hopes you will not let the chance slip of selling the spare hay at the market price, whatever that may be. by extending our timothy grounds we may make that article a great resource.I salute you with friendship and esteem.Th: JeffersonP. S. this unexpected delay of my journey and return home will render it quite too late for mr Hepburn to begin his works, which I must therefore postpone to March. of this I pray you to inform him that he may not be in suspence & uncertainty.